Citation Nr: 9913268	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1974 to 
November 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant has presented no medical evidence of a current 
hearing loss disability.


CONCLUSION OF LAW

The claim of service connection for bilateral hearing loss is 
not well grounded and there is no further statutory duty to 
assist the appellant in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.385 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's service medical records indicate that, on the 
authorized audiological evaluation in March 1974, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
-5
LEFT
0
0
0
0
0

On the authorized audiological evaluation in July 1974, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
0

On the authorized audiological evaluation in September 1974, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

On the authorized audiological evaluation in February 1977, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
N/A
10
LEFT
20
10
10
N/A
10

On the authorized audiological evaluation in September 1977, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
N/A
10
LEFT
20
10
10
N/A
10

Post service, on the authorized VA audiological evaluation in 
August 1997, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
15
10
LEFT
0
5
10
15
10

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  "A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Establishing direct service connection for 
a disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Service connection may also be 
granted on a secondary basis and for certain enumerated 
disabilities on a presumptive basis, see 38 C.F.R. §§ 3.307, 
3.309 and 3.310 (1998), or alternatively, with respect to any 
disease, if all the evidence establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d) (1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385(1998).

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system, specifically, 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

There is no probative evidence that hearing loss was manifest 
to a compensable degree within one year after the appellant's 
separation from service.  Therefore, hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.

Although the appellant's service medical records may indicate 
that the appellant's hearing acuity worsened during service, 
those examinations and the results of his August 1997 VA 
examination do not satisfy the requirement of a "hearing 
loss disability" pursuant to the provisions of 38 C.F.R. § 
3.385 (1998).  The appellant has not presented medical 
evidence of current disability.  Mere contentions by a 
claimant, without supporting evidence of a current 
disability, do not constitute a well-grounded claim.  
Rabideau, 2 Vet. App. at 144; King v. Brown, 5 Vet. App. 19 
(1993).

The appellant stated that he believes that he has been denied 
unfairly service connection for bilateral hearing loss 
because his hearing did worsen while he was in service.  He 
explained that he believed that he should be service-
connected for hearing loss even though he agreed that his 
hearing loss at discharge was not "overly significant."  He 
expressed his concern that his "decreased hearing ability 
has contributed to [his] current [daily] hearing problems and 
will continue to do so in the future."  The appellant 
questioned the VA examiner's conclusion that the results of 
the August 1997 examination indicated "normal range hearing 
for adjudication purposes."

The appellant's contentions are essentially complaints about 
38 C.F.R. § 3.385, which requires that, in order to be 
considered a disability, impaired hearing must be manifested 
by an auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz of 40 decibels or greater; or by 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or 
greater; or by speech recognition scores using the Maryland 
CNC Test of less than 94 percent.  The appellant believes 
that this requirement is unfair in his case because his 
hearing worsened while he was in service.

The appellant's complaints about 38 C.F.R. § 3.385 are not 
unfamiliar.  Indeed, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
stated, in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), 
"In one sense, the regulation mixes apples and oranges in 
that it uses criteria for hearing loss to determine service 
connection and not degree of disability."  However, the 
Court observed also that the purpose of 38 C.F.R. § 3.385 was 
to establish "criteria for the purpose of determining the 
levels at which hearing loss becomes disabling" and "a 
department-wide rule for making determinations regarding 
service connection for impaired hearing."  Id., see also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted competent evidence sufficient to 
render his claim of service connection well grounded for a 
bilateral hearing loss disability.  Caluza, 7 Vet. App. 498.  
"Competent" evidence may be lay evidence in circumstances 
in which the determinative issue does not require medical 
expertise, such as the occurrence of an injury or the 
recounting of symptoms.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Heuer v. Brown, 7 Vet. App. 379 (1995).  However, 
where the determinative issue involves medical etiology, such 
as to establish a nexus between inservice symptoms and 
current disability, or medical diagnosis, such as for a 
current disability, only medical evidence is considered 
"competent."  Cohen, 10 Vet. App. at 137; Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The Board has carefully 
considered the appellant's contentions and statements on 
appeal; however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability.  Espiritu, 2 Vet. App. 492.  On 
the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit, 5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-
11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the March 1998 statement of the 
case.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under section 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence).

Accordingly, the Board must deny the appellant's claim for 
service connection for bilateral hearing loss as not well 
grounded.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1996) (en banc) (disallowance of a claim as not well-
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

